860 F.2d 1078
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hugh COCKRUM, Petitioner-Appellant,v.Herman C. DAVIS, Warden, Respondent-Appellee.
No. 88-5080.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1988.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
This pro se petitioner appeals an order of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He now moves for the appointment of counsel.  Upon review of the record and the brief submitted by petitioner, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner Hugh Cockrum filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 in the District Court for the Eastern District of Tennessee.  In support of his request for that relief, he raises numerous challenges to his convictions for grand larceny, kidnapping and being an habitual criminal, including the claim that his sentence to life imprisonment due to the latter offense violated eighth amendment prohibitions against cruel and unusual punishment.  Pursuant to a magistrate's report and recommendation, however, the district court determined that petitioner had yet to secure review of that particular claim before the Tennessee Supreme Court.  Accordingly, the district court concluded that the petition for habeas relief constituted a mixed petition and ordered its dismissal for failure to exhaust state remedies.  Petitioner thereafter filed this appeal.


3
After careful consideration of the record, this court concludes that the district court did not err in dismissing the petition for a writ of habeas corpus.   See Kilby v. Jones, 809 F.2d 324, 325 (6th Cir.1987).  Accordingly, the motion for appointment of counsel is hereby denied and the district court's final order entered December 30, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.